SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is AFFIRMED.
Gladstone Ford, pro se and in forma pauperis, appeals from the district court’s dismissal, pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, of his complaint for lack of subject matter jurisdiction under the Rooker-Feldman doctrine. See Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983).
On an appeal from a dismissal for lack of subject matter jurisdiction, pursuant to Rule 12(b)(1), we review the district court’s factual findings for clear error and its legal conclusions de novo. See Duckett v. Bure, 290 F.3d 493, 496 (2d Cir.2002).
The teachings of Rooker-Feldman and its progeny require this Court to affirm the district court’s dismissal of Ford’s action against Dime and Oewen. Ford’s claims regarding the alleged fraud and the statute of limitations with respect to the foreclosure judgment are inextricably intertwined with the state court’s underlying foreclosure judgment. See Phifer v. City of New York., 289 F.3d 49, 55 (2d Cir. 2002). In essence, Ford seeks a declaration that the foreclosure judgment is void, thereby requiring reversal of the state court foreclosure judgment. Ford has availed himself of all avenues of relief in state court, with the state court ruling against him in every instance. Ford now seeks relief from the state courts’ decisions, and, as a result, is barred by Rooker-Feldman. The district court, therefore, properly dismissed the action against Dime and Oewen.
Ford raises several additional arguments on appeal which we have considered, and find to be without merit.
For the foregoing reasons, the judgment of the district court is AFFIRMED.